02-11-105-CR
























COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00105-CR
 
 



MICHAEL
  BOHANNAN


APPELLANT



 
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
OPINION
 
------------
          Appellant Michael
Bohannan seeks to appeal the trial court’s dismissal of charges filed against
him.  On March 30, 2011, we notified Appellant and his counsel that it appears
we lack jurisdiction over this matter because an order dismissing charges is
not an appealable order, and we advised that this appeal could be dismissed
unless he, or any party desiring to continue the appeal, filed a response
showing grounds for continuing the appeal on or before April 11, 2011.  On
April 5, 2011, we granted Appellant’s counsel’s motion to withdraw and informed
Appellant of his right to proceed pro se.  Appellant timely filed a pro se response
to our March 30, 2011 letter.  We have considered Appellant’s response.  It
does not cite any authority granting us jurisdiction over this appeal.
The rules of appellate
procedure provide that a criminal defendant has the right to appeal a judgment
of guilt or other appealable order.  See Tex. R. App. P. 25.2(a)(2). 
Although the State is expressly permitted by statute to appeal an order
dismissing an indictment, this right of appeal has not been extended to the
defendant by statute or rule.  Consequently, an order dismissing a charging
instrument is not an appealable order for purposes of rule 25.2(a)(2) if a
defendant brings the appeal.  See Petty v. State, 800 S.W.2d 582, 583–84
(Tex. App.––Tyler 1990, no pet.) (applying federal law holding that a dismissal
of an indictment is not an appealable order and review of a dismissal order
must await the outcome of a trial).  Accordingly, we dismiss this appeal for
want of jurisdiction.  See Tex. R. App. P. 43.2(f); Skinner v. State,
305 S.W.3d 593, 594 (Tex. Crim. App. 2010).
 
 
                                                                             LEE
GABRIEL
                                                                             JUSTICE
 
PANEL:  LIVINGSTON, C.J.; DAUPHINOT
and GABRIEL, JJ.
 
PUBLISH
 
DELIVERED:  May 26, 2011